DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendments were received on 11/25/2020. Claims 1, 20 and 21 are amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 

Claim Rejections - 35 USC § 112
Some of the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph on claims 1, 3-7, 13- 20 are maintained, after reconsideration. The rejection is further modified in view of the Applicant’s amendments. 
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 1, 3-7, 13 are maintained, after reconsideration. The rejection is further modified in view of the Applicant’s amendments.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims1, 3-7, 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the smooth thermally conductive foil but does not reasonably provide enablement for the combination of a smooth thermally conductive foil  and also configured to hug surface irregularities of the cooling plate. As disclosed in the specification, the thermally conductive foil is smooth and not bumpy or without surface irregularities which appears to not have surfaces that can hug irregularities to be concurrently smooth. Appropriate correction or further clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-7, 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In Paragraph 17, the Applicant’s specification discloses “the thermally conductive foil may have a smooth (not “bumpy” or without surface irregularities), non-adhesive surface. That is, the foil configured to hug surface irregularities will appear to make the surface not smooth. Appropriate corrections or further clarification is required.
Claims depending from claims rejected under 35 U.S.C. first and second paragraph, are also rejected for the same.
To the extent the claims are understood in view of 35 U.S.C 112 rejections above, note the following prior art rejections.


Claims Analysis
Please note the 35 U.S.C. 112 rejection and for the purpose of compact prosecution, it is interpreted that the claims comprises “intended use” language such as “configured to hug surface irregularities” and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, if the thermally conductive foil is flexible, it is also capable to hug surface irregularities.


Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as obvious over Hornung et al. (EP2511922) in view of Bunyan  et al., on claims 1, 3-21  are maintained. The rejection is further modified in view of the  Applicant’s amendments.
.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim claims 1, 3-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bunyan (US Publication 2004008183). 	
		Regarding claims 1, 20 and 21, the Hornung et al. reference discloses a cooling device with a cooling plate (50) for an energy storage unit (3, 7, 9, 10, 12, 26, 10a, 12a,) being arranged on. The cooling device comprises intermediate layers disposed on the cooling plate wherein the intermediate layers comprise a flat KSR v. Teleflex
		The Hornung et al. reference discloses the thermally conductive foil is a polyimide which is the same as the instant invention but is silent in disclosing the thermally conductive foil is flexible and configured to hug surface irregularities. However, the Bunyan reference discloses to improve the heat transfer efficiency through the interface through a layer of a thermally-conductive, electrically-insulating 
	Alternatively, since the Hornung et al. discloses a thermally conductive foil of polyimide, it is the position of the Examiner that such properties of being flexible and configured to hug surface irregularities are inherent, given that both the prior art  and the present application utilize similar or the same thermally conductive foil . A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I
Regarding claim 3 the Hornung et al. reference discloses the thermally conductive foil is electrically insulating (P27).
Regarding claim 4, the Hornung et al. reference discloses the cooling device according to Claim 3, wherein the thermally conductive foil is electrically insulating up to at least 1,000 volts (P27).

Regarding claim 6, the Hornung et al. reference discloses the cooling device according to Claim 5, wherein the thermally conductive foil is arranged to completely cover the overlapping area such that the energy storage unit is electrically insulated from the cooling device (Fig. 1).
Regarding claim 7, the Hornung et al. reference discloses the cooling device according to Claim 1, wherein the thermally conductive filler layer defines a form of at least of one liquid and pasty at a time of assembly (can be glued; P21).
Regarding claim 13, the Hornung et al. reference discloses the thermally conductive filler layer is electrically insulating (ceramic particles are electrically insulating).
Regarding claim 14, the Hornung et al. reference discloses that the insulating layer of the cooling plate must withstand over 1000 V, therefore it would also be inherent that the thermally conductive filler layer is electrically insulating up to at least 1,000 volts (V), otherwise there would be no reason for the insulating layer of the cooling plate to withstand 1000V if all components of the cooling plate cannot be thermally graded the same. In alternative, it would have been obvious for the thermally conductive filler layer to be thermally graded to withstand voltage the same as the insulating layer in order to function to the same capacity. Common sense teaches KSR v. Teleflex
Regarding claim 17, the Hornung et al. reference discloses the sandwich-type thermally conductive foil has a thickness between 4 microns and 1 mm (P27).
Regarding claim 18, the Hornung et al. reference discloses wherein the other thermally conductive foil is a polyimide film (P27).
Regarding claims 19, the Hornung et al. reference discloses wherein the thermally conductive foil comprises an organic matrix (polyimide layer).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hornung et al. (EP2511922) in view of Bunyan (US Publication 2004008183) in further view of Asai et al. (US Publication 2011/0206948)
Regarding claims 15 and 16, the Hornung et al. reference in view of Bunyan disclosed the claimed invention and further incorporated herein. The Hornung et al. reference is silent in disclosing further comprising a screw connection connecting the energy storage unit to the cooling device. However, the Asai et al. reference discloses comprising a housing with flanges and a screw connection connecting the energy storage unit to the cooling device (P51) in order to hold the cooling plate and energy .




Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
The Applicants argue, “Accordingly, Applicant submits one skilled in the art would understand from paragraph [0017] and FIG. 1 of the present application that the surface of the thermally conductive foil not in contact with the thermally conductive filler layer is non-adhesive and configured to hug irregularities of the cooling plate. In addition, Applicant submits one skilled in the art would understand from FIGS. 1-2 and paragraphs [0055]-[0056] that the flexible thermally conductive foil has "a smooth non-adhesive surface ... in contact with the cooling plate" and is "configured to hug surface irregularities of the cooling plate."
However, it is the position of the USPTO that the Applicants disclosure does not disclose smooth and being capable of hugging surface irregularities, concurrently. In 
The Applicants argue, “The coma in paragraph [0017] appears to be a mistranslation of the respective text from the German original version which is "Die Warmeleitfolie kann eine glatte nicht-klebende Oberflsche aufweisen" which has a proper translation of "The thermally conductive foil may have a smooth non-adhesive surface", i.e., without a coma. -8-Appin. No.: 15/607,550 Attorney Docket No.: 0232-000004/USAccordingly, the surface is a smooth non-adhesive surface and "smooth" and "non- adhesive" should not or do not define each other.”

The error in translation has been noted. However, after reconsideration, it appears the smooth surface of the foil that is capable of hugging surface irregularities is contradicting since the smooth surface being able to hug surface irregularities would no longer provide a smooth surface of the foil since it takes the shape of the surface irregularities and no longer smooth. Appropriate corrections or further clarification should be provided. 
 The flexibility of the thermally conductive foil recited in Claim 1 has benefits in handling and thermal conductivity (since it is configured to hug surface irregularities) and the non-adhesive surface of the thermally conductive film may be remounted after removal from cooling plate. That is, the thermally conductive foil of pending claim 1 is non-adhesive to be easily removed. 
However, motivation taught in Hornung to use an adhesive is the mechanical strength of the overall structure of the energy storage as described in paragraph [0022]. Particularly, paragraph [0022] of Hornung states "the adhesive layer applied to both sides of the film holds the overall structure of the energy storage together and ensures high mechanical strength" (emphasis added) and is contrary to using a flexible structure that would weaken the mechanical strength of the overall structure. In addition, the high mechanical strength of the film disclosed in Hornung is contrary to a flexible thermally conductive foil that has a surface without adhesive that is contact with the cooling plate. 
The Office acknowledges Hornung fails to disclose the thermally conductive foil is flexible and configured to hug surface irregularities of the cooling plate (Office Action, p. 5, § 17) and cites Bunyan to cure the deficiencies of Hornung. However, and as noted above, motivation taught in Hornung to use an adhesive is the mechanical strength of the overall structure is contrary to the flexible structure described in Bunyan. That is, one skilled in the art would not be motivated to combine the teachings of Hornung and Bunyan.” 
	However, the teachings of the Hornung reference does not preclude the claimed invention. That is, the Hornung reference teaches the adhesive can be on one side of the thermally conductive foil. More specifically, there are only two configurations, In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725